Pages where confidential treatment has been requested are stamped “Confidential Treatment Requested and the Redacted Material has been separately filed with the Commission,” and places where information has been redacted have been marked with (***). EXHIBIT 10.25 AMENDED AND RESTATED CSG MASTER SUBSCRIBER MANAGEMENT SYSTEM AGREEMENT between CSG Systems, Inc. a Delaware corporation and Charter Communications Holding Company, LLC a Delaware limited liability company *** Confidential Treatment Requested and the Redacted Material has been separately filed with the Commission. TABLE OF CONTENTS Page Article 1 OVERVIEW 1 1.1 General 1 1.2 Term 1 1.3 Termination of Prior Agreement 2 1.4 Release 2 1.5 Definitions 2 Article 2 PRODUCT LICENSES 2 2.1 Products 2 2.2 License 3 2.3 Designated Environment 4 2.4 Restrictions 5 2.5 Third Party Software 7 2.6 Third Party Licenses 7 2.7 Ownership 7 2.8 Third Party Access 8 2.9 Escrow 8 2.10 Source Code License 9 Article 3 SERVICES 9 3.1 Recurring and Facilities Management Services 9 3.2 Technical Services 9 3.3 Location and Access 10 3.4 Change Order 10 3.5 Insurance 10 3.6 Prudent Use of Resources 11 3.7 Optional and Ancillary Services 11 3.8 Intellectual Property 11 3.9 Addressable Interfaces 12 3.10 Discovery Support 12 Article 4 MAINTENANCE AND SUPPORT 13 4.1 Support Services 13 4.2 Exclusions 14 4.3 Limitations 14 4.4 Training 14 *** Confidential Treatment Requested and the Redacted Material has been separately filed with the Commission. Article 5 PAYMENT TERMS 14 5.1 Fees and Expenses 14 5.2 Invoices and Payment 15 5.3 Adjustment to Fees 15 5.4 Taxes 16 5.5 Delivery 16 5.6 Set-Off 16 5.7 Equipment Purchase 16 Article 6 TERMINATION 17 6.1 Termination 17 6.2 Transition Assistance 18 6.3 Delivery of Items 19 6.4 Discontinuance Fee 19 Article 7 INDEMNITY 20 7.1 CSG Indemnity 20 7.2 Opportunity to Cure 20 7.3 Limitation 20 7.4 Customer Indemnity 20 Article 8 REPRESENTATIONS AND WARRANTIES 21 8.1 Limited Warranty 21 8.2 Remedies 21 8.3 Exclusion of Certain Warranties 21 Article 9 LIMITATION OF REMEDIES AND DAMAGES 22 9.1 Protection of Data and Property 22 9.2 No Consequential Damages/Limitation of Liability 22 Article 10 CONFIDENTIAL INFORMATION 22 10.1 Definition 22 10.2 Restrictions 23 10.3 Disclosures 23 10.4 Limited Access 24 10.5 Additional Requirements with Respect to Charter Customer Information 24 Article 11 DISPUTE RESOLUTION 25 11.1 Mediation. 25 11.2 Equitable Relief 25 Article 12 GENERAL TERMS AND CONDITIONS 25 12.1 Reporting 25 *** Confidential Treatment Requested and the Redacted Material has been separately filed with the Commission. 12.2 Survival 26 12.3 Conversion and Exclusivity 26 12.4 Nature of Relationship 26 12.5 Inspection 27 12.6 Force Majeure 27 12.7 Sale of Assets. 27 12.8 Headings 28 12.9 Notices 28 12.10 Publicity 28 12.11 Miscellaneous 28 12.12 Counterparts and Facsimile 29 12.13 Operational Audits 29 12.14 Financial Audits 29 12.15 Statement on Auditing Standards No. 70 30 12.16 Sarbanes-Oxley Compliance. 30 12.17 Days 30 12.18 Schedules and Attachments 31 Schedule A - Definitions 32 Schedule B - Products 39 Schedule C - Recurring Services 43 Schedule D - Statement of Work 86 Schedule E - Addressable Interfaces 88 Schedule F - Fees 95 Schedule G - Implementation and Conversion Service Schedule H - Service Level Agreement Schedule I - Export Approved Products and Export Approved Countries Schedule J- Outstanding Statements of Work and Letters of Authorization Schedule K - Guidelines for Passer and Transfer Program Requests Schedule L - Charter Communications Access Agreement Schedule M - Source Code Escrow Agreement Schedule N - Agreement in Relation to the Transfer of Subscribers From CSG/Disposing Entity Agreement to Acquiring Entity (Interim Letter Agreement *** Confidential Treatment Requested and the Redacted Material has been separately filed with the Commission. AMENDED AND RESTATED CSG MASTER SUBSCRIBER MANAGEMENT SYSTEM AGREEMENT
